Citation Nr: 1643161	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a heart condition, to include coronary artery disease with angina, to include as due to exposure to herbicides in Vietnam or  as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1970 to February 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board observes that the issue of entitlement to service connection for a heart condition was previously denied in a final October 2001 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a heart condition.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned.  The hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed October 2001 rating decision denied entitlement to service connection for a heart condition based on the determination that this condition was not related to service, to include the Veteran's exposure to herbicides therein, as VA did not recognize heart disease as having a positive association with exposure to herbicides at that time.

2.  New evidence received since the October 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a heart condition.

3.  The Veteran had active service in the Republic of Vietnam during the Vietnam Era.

4.  It is presumed that the Veteran's current ischemic heart disease (coronary artery disease with angina) is related to his military service, to include herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied the claim of service connection for a heart condition, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the October 2001 rating decision is new and material, and the claim for entitlement to service connection for a heart condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for a heart condition, to include coronary artery disease with angina, as related to herbicide exposure, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable dispositions below as to reopening and granting the claim for entitlement to service connection for a heart condition, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

I.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a heart condition in a final rating decision dated in October 2001.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In March 2010, the Veteran filed a claim to reopen entitlement to service connection for a heart condition.  In an August 2011 rating decision, the RO reopened and denied entitlement to service connection for a heart condition.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in October 2001, whereby the RO denied service connection for a heart condition, the evidence consisted of the Veteran's military personnel records, service treatment records, VA treatment records, private treatment records, and the Veteran's lay statements.  The Veteran's military personnel records verified the Veteran's service in the Republic of Vietnam from April 1971 to February 1972.  The service treatment records were silent for any complaints of, treatment for, or diagnoses pertaining to the heart.  Post-service treatment records showed treatment for heart problems beginning in or around 1986.  The Veteran's various heart diagnoses included atrial fibrillation, angina, and coronary artery disease.  In October 2001, the RO denied the claim for entitlement to service connection for a heart condition based on the determination that this condition was not related to service, to include the Veteran's exposure to herbicides therein, as VA did not recognize heart disease as having a positive association with exposure to herbicides at that time.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in October 2001 includes additional VA and private treatment records, a VA examination dated in June 2011, an Ischemic Heart Disease Disability Benefits Questionnaire completed by the Veteran's private physician in August 2014, and the Veteran's July 2016 Travel Board hearing testimony.  This new evidence reveals more detailed information regarding the Veteran's heart diagnoses.  In addition, the Veteran has advanced that his heart condition may be the result of the recently service-connected PTSD.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in October 2001, and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a heart condition.  

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) (6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease, and B Cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  Ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  

Here, the first element under Shedden is met, as a current diagnosis of coronary artery disease with angina, which is classified as ischemic heart disease under regulations, is of record.  See, e.g., June 1996 and April 1999 private treatment records from Dr. S. H. and June 2011 VA examination report; see also 38 C.F.R. § 3.309(e).  The Board acknowledges that there is contradictory evidence of record as to whether the Veteran has ischemic heart disease.  In this regard, a June 1996 private treatment record noted ischemia by Cardiolite study.  However, a December 2006 private treatment record showed no acintigraphic evidence of ischemia.  Moreover, on VA examination in June 2011, although there was no electrocardiogram (EKG) evidence of ischemia, the stress test was clinically positive for ischemia.  Nonetheless, the Board reiterates that 38 C.F.R. § 3.309(e) includes coronary artery disease and angina in the generally accepted medical definition of ischemic heart disease.  As such, having resolved doubt in favor of the Veteran, the Board concludes that the Veteran's coronary artery disease with angina is a form of ischemic heart disease as contemplated by 38 C.F.R. § 3.309(e).

Next, the military personnel records confirm that the Veteran served in the Republic of Vietnam from April 1971 to February 1972.  Accordingly, the Board finds the Veteran is presumed to have been exposed to herbicides while on active service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Therefore, the second Shedden element is also met.

Finally, the third element of Shedden is also met.  As the Veteran is presumed to have been exposed to an herbicide agent, and because ischemic heart disease, to include coronary artery disease with angina, is one of the diseases listed in 38 C.F.R. § 3.309(e) as a disease associated with exposure to herbicide agents, service connection is presumed for the Veteran's current ischemic heart disease.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that a grant of service connection is warranted for a heart condition, to include coronary artery disease with angina, as due to exposure to herbicide agents.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart condition is reopened.

Entitlement to service connection for a heart condition, to include coronary artery disease with angina, is granted.


REMAND

The Veteran is seeking entitlement to service connection for a left shoulder disability as secondary to his service-connected right shoulder disability.  Specifically, he has advanced that his left shoulder disability, diagnosed as mild degenerative joint disease, is a result of overcompensating for the service-connected degenerative joint disease of the right shoulder (his dominant side).

In a VA examination dated in April 2011, the VA examiner noted diagnoses of partial tear supraspinatous tendon and mild acromioclavicular arthropathy.  The examiner noted that the acromioclavicular arthropathy and partial tear of supraspinatus tendon were less likely than not caused by or a result of the service-connected right shoulder disability.  The examiner noted that he was unaware of any medical evidence that degenerative joint disease in one joint has been connected as a causative factor in the development of degenerative joint disease in another joint.

The examiner also indicated that he could not resolve the issue of aggravation without resort to mere speculation.  The examiner explained that it was possible that the left shoulder problems could have been aggravated by overuse of the left shoulder to compensate for the difficulties presented by the right shoulder.  The examiner noted; however, that the basic issues may have naturally occurred even if the right shoulder was normal.  The examiner noted that he was unable to make this determination.  The examiner did not comment on the baseline manifestations of the Veteran's left shoulder disability.

The Board finds the April 2011 opinion to be inadequate with respect to the aggravation prong of the theory of secondary service connection.  Although the April 2011 examiner indicated that he could not provide an opinion on aggravation without resort to mere speculation, he seemed to suggest that there was, in fact, a 50 percent probability that the service-connected right shoulder disability could have aggravated the left shoulder disability.  In this regard, the examiner only pointed to one of two possible causes for the left shoulder disability (aggravation as a result of the service-connected right shoulder disability or natural progression).  In view of the foregoing, the Board finds that an addendum opinion is required to address whether it is at least as likely as not (50 percent probability or greater) that any increase in severity of the left shoulder disability was proximately due to or the result of the service-connected right shoulder disability, or was due to the natural progress of this disability.  See 38 C.F.R. § 3.310(b) (2015).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, return the claims file to the April 2011 VA 
	examiner to obtain an addendum opinion regarding 
	the etiology of the Veteran's currently diagnosed 
	left shoulder disability.  If the April 2011 VA 
	examiner is not available, the claims folder, including 
	a copy of this remand, should be reviewed by another 
	examiner.  If, and only if, determined necessary by the 
	VA examiner, the Veteran should be scheduled for 
	another VA examination.  

Provide an opinion as to whether the Veteran's currently diagnosed left shoulder disability was at least as likely as not (50 percent probability or greater) aggravated by the Veteran's service-connected right shoulder disability.  

      By aggravation, the Board means a permanent 
		increase in the severity of the disability that is beyond 
		natural progression.  

   If aggravation is found, the examiner should address 
   the following medical issues:

i.  the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right shoulder condition.  

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.   After completing the development, readjudicate the 
	claim.  If the benefit sought remains denied, the
   Veteran and his representative must be provided with 
   a Supplemental Statement of the Case and be afforded 
	reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


